Sep2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q ﻿ (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ﻿ ﻿ For the quarterly period ended September 30, 2016 ﻿ or ﻿ ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ﻿ ﻿ For the transition period fromto Commission file number 001-37550 QUORUM HEALTH CORPORATION (Exact name of registrant as specified in its charter) Delaware 47-4725208 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1573 Mallory Lane
